[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a civil action in which the minor plaintiff seeks damages for exposure to lead paint which he alleged occurred while he resided in two different premises in New Haven, Connecticut. On October 28, 2002, this court heard oral argument on the motions of the defendants1 Moreau, Hack, Pieper and Greenwood Avenue, LLC for summary judgment as to all counts of the complaint against them and denied the motions in open court.
The sole basis for the motions was the defendants' claim that the plaintiff would be unable to establish a causal connection between any alleged exposure to lead at their premises and any injury he may have incurred because his neuropsychological expert has failed to causally connect his present cognitive and behavioral status with his ingestion of lead. In response, the plaintiff claimed that he is entitled to establish liability on the part of the defendants for the damages he incurred as a result of his exposure to lead, specifically for his hospitalization for chelation therapy and for follow-up evaluations and monitoring and any associated pain and suffering. The plaintiff has the better argument.
Accordingly, the motions for summary judgment are denied.
  ___________________ LINDA K. LAGER, JUDGE